DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 20-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 11, 20 and 30, A packaged integrated circuit (IC), comprising: a leadframe including a die pad and leads around the die pad; an analog IC having first bond pads on its active top side; a second circuit including second circuit bond pads attached to the analog IC by an attachment layer configured as a ring with a hollow center that provides an inner gap. 
Claims 2-10, 21-30 are allowed because of their dependency to the allowed base claims 1, 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Telephone/Fax Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOULOUCOULAYE INOUSSA whose telephone number is (571)272-0596. The examiner can normally be reached Monday-Friday (10-18).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 5712721657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



	/Mouloucoulaye Inoussa/             Primary Examiner, Art Unit 2818